1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     GEORGE LESLIE VONTRESS,                      Case No. 2:17-cv-01791-RFB-NJK
10                     Plaintiff,                            ORDER
            v.
11
      JO GENTRY, et al.,
12
                     Defendants.
13

14

15
     I.    DISCUSSION
16
           In its September 16, 2018 Screening Order, the Court ordered Plaintiff to file his
17
     amended complaint within 30 days of the date of that order. (ECF No. 8 at 13). The
18
     amended complaint therefore is due on October 16, 2018. Plaintiff has filed a motion for
19
     a 30-day extension of time to file his amended complaint. (ECF No. 11 at 1, 2). Plaintiff
20
     states that he needs the extra time because he does not currently have access to his
21
     legal files and must wait his turn to obtain them. (Id. at 1). The Court grants the motion
22
     for an extension of time. Plaintiff shall file his amended complaint on or before November
23
     15, 2018.
24
     II.   CONCLUSION
25
           For the foregoing reasons, IT IS ORDERED that the motion for extension of time
26
     (ECF No. 11) is granted. Plaintiff shall file his amended complaint on or before November
27
     15, 2018.
28
1
           IT IS FURTHER ORDERED that, if Plaintiff does not file an amended complaint by
2
     November 15, 2018, this case shall be dismissed for failure to state a claim.
3

4          DATED this 5th day of October 2018.

5

6                                             RICHARD F. BOULWARE, II
                                              UNITED STATES DISTRICT JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                 2
